PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mastic et al.
Application No. 16/019,479
Filed: 26 Jun 2018
For: VEHICLE BASED FLUID METER TESTER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to withdraw the holding of abandonment filed August 19, 2021. 

The petition is again dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned March 3, 2021, for failure to submit an inventor’s oath or declaration executed by each inventor as required by 37 CFR 1.63, or a substitute statement executed on behalf of each inventor as required by 37 CFR 1.64, not later than the date on which the issue fee was paid. Specifically, no inventor’s oath or declaration was executed by or on behalf of inventor Floyd Stanley Salser. On April 22, 2019, a declaration was filed on behalf of “Floyd Stanley Salser, J.R.” On March 10, 2021, a Notice of Abandonment was mailed, stating that an inventor’s oath or declaration was needed without the suffix “Jr” On April 19, 2021, a petition to withdraw the holding of abandonment was filed. On July 12, 2021, a decision dismissing the petition was mailed by the Office of Data Management (ODM). On August 19, 2021, the subject renewed petition was filed.

Petitioners assert, inter alia, that the Office erroneously accept the new application data sheet (ADS) listing the fourth inventor’s name as “Floyd Stanley Salser, Jr.” for lack of the processing fee under 37 CFR 1.17(i) because the processing fee could have been charged to counsel’s deposit account.  Petitioner’s further assert that the Office did not accurately and timely describe the deficiency in the application, and that the Office is requiring the applicant to “fraudulently change the TRUE NAME of the 4th Inventor to some other name, which Applicants refuse to do.”



At the outset, the Office was not able to charge the processing fee in response to the Rule 1.48 request filed February 3, 2021 because no deposit account authorization was provided in the request. Moreover, the only previously-filed paper that contained an authorization was the “Missing Parts” letter filed October 9, 2018, which only authorized the Office to charge additional fees “required by this Amendment to Deposit Account No. 503176.” As no authorization to charge fees in connection with the February 3, 2021 request was filed, the fee could not be charged.

37 CFR 1.135 states, in pertinent part:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

As a proper inventor’s oath or declaration in compliance with 37 CFR 1.63 or substitute statement in compliance with 37 CFR 1.64 was not timely filed, the application was properly held abandoned.

If petitioner has evidence that a proper reply was timely filed, such evidence may be filed with a renewed petition to withdraw the holding of abandonment and terminal disclaimer, as indicated above.

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

37 CFR 1.312 prohibits amendments after the payment of an issue fee. A request to correct or update an inventor’s name is considered an amendment within the meaning of 37 CFR 1.312. On March 2, 2021, the issue fee was paid. A grantable request to correct the inventor’s name was not filed until after payment of the issue fee.  Therefore, a grantable petition to revive the application must include a petition to withdraw the application from issue under 37 CFR 1.313 and a request for continued examination (RCE) and RCE fee. 

A copy of the petition for is provided for petitioner’s reference.

A proper reply must accompany any petition to revive.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building

Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: 	PTO/SB/64 (10-21) Petition for Revival of an Application Abandoned Unintentionally Under 37 CFR 1.137(a)




    
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)